Citation Nr: 0429412	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial compensable disability rating for 
tinea pedis and onychomycosis of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1991 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran was scheduled for a travel board hearing in 
November 2003.  The veteran failed to report for the hearing.  
There is no indication that the veteran requested a 
postponement of his scheduled hearing and no evidence of good 
cause for his failure to report.  Accordingly, his request 
for a hearing is treated as though it had been withdrawn and 
the Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  The veteran's service-connected tinea pedis and 
onychomycosis of the feet is a fungal infection, which 
involves the toes of both feet.  Four toenails on each foot 
are somewhat thickened and slightly discolored in a brown 
fashion.  Between the third and fourth, and fourth and fifth 
toes on the right foot there is maceration.  

2.  The veteran's tinea pedis and onychomycosis cover less 
than 5 percent of the entire body.  The disability does not 
involve an exposed area and no more than topical therapy was 
required during the past 12-month period.  Function is not 
impaired.




CONCLUSION OF LAW

The criteria for a compensable rating tinea pedis and 
onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1991 to March 
1993.  A review of his service medical records (SMRs) 
reflects that he was seen for a complaint of athlete's foot 
of five months duration in January 1992.  An examination 
found tinea pedis of both feet.

The veteran was seen at the VA Medical Center North Chicago 
in October 2001 and November 2001 for thickened, discolored 
toenails on both feet.  The veteran was diagnosed with 
onychomycosis.  The veteran was prescribed Lamisil tablets.

The veteran was afforded a VA examination in February 2002.  
The veteran reported experiencing occasional slight 
tenderness of the toenails.  The examination revealed four 
nails on each foot which were somewhat thickened and slightly 
discolored in a brown fashion.  Between the third and fourth, 
and fourth and fifth toes on the right foot there was 
maceration.  The examiner opined that the veteran suffered 
from onychomycosis and tinea pedis.

In February 2002 the veteran was granted service connection 
for tinea pedis and onychomycosis of the feet and assigned a 
noncompensable rating effective from June 27, 2001.



II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The veteran's claim for a higher evaluation for 
his tinea pedis and onychomycosis of the feet is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) with an initial rating award.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected tinea pedis and 
onychomycosis.  (The RO issued a statement of the case (SOC) 
in September 2002 that addressed both the old and the new 
regulations.)  

The veteran's tinea pedis and onychomycosis of the feet have 
been rated as noncompensable under Diagnostic Code 7806.  38 
C.F.R. § 4.118 (2002).  Under the prior criteria, a 
noncompensable disability evaluation was assigned for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was for 
consideration when there was exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118 (2002).

Under the revised criteria, Diagnostic Code 7813, 
dermatophytosis (including tinea pedis and tinea unguium), is 
evaluated as disfigurement of the head, face, or neck, as 
scars, or as dermatitis or eczema, depending on the 
predominate disability.  38 C.F.R. § 4.118 (2004).  

In this case, the veteran's predominant disability involves 
his toenails and the skin on and around his toes; the 
veteran's disability is evaluated by reference to the rating 
criteria for eczema.  (In other words, the veteran's service-
connected disability has not affected the head, face, or 
neck, and has not caused any scarring.)  The new Diagnostic 
Code 7806 provides that a noncompensable rating is assigned 
for dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during a period 
of twelve months.  A 10 percent rating is for consideration 
where at least 5 percent but not more than 20 percent of the 
entire body is affected, or at least 5 percent, but less than 
20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.

In considering all of the evidence of record, the Board 
concludes that the veteran does not satisfy the criteria for 
a compensable rating for his tinea pedis and onychomycosis of 
the feet under either set of criteria.  He does not exhibit 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area to warrant a 10 percent rating 
under the prior criteria.  He also does not exhibit symptoms 
on at least 5 percent of the entire body or at least 5 
percent of exposed areas affected.  Furthermore, he has taken 
Lamisil for an extended period, but it has not been shown 
that he has required systemic therapy of a corticosteroid or 
other immunosuppressive drug.  Therefore, the preponderance 
of the evidence is against the claim for a compensable 
rating.  The claim for a higher rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable rating for the veteran's service-connected tinea 
pedis and onychomycosis of the feet.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  The preponderance of the 
evidence is against the claim.

The veteran's representative submitted a statement in lieu of 
VA form 646 in October 2003.  The statement noted that 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  He cited to 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2004).  However, this argument is unavailing 
as the regulations cited do not pertain to skin disabilities 
and there is no evidence of any orthopedic aspect to the 
veteran's service-connected disability, such as is the case 
with disabilities of the skin that cause functional 
limitations of joints, like some scars might.  There has been 
no indication in the record that the veteran experiences any 
functional loss due to the fungal infections.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The Board has also 
considered the implementing regulations.  See Duty to Assist, 
66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in October 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

The RO granted service connection in February 2002.  The 
veteran was informed that his claim for service connection 
for tinea pedis and onychomycosis was assigned a 
noncompensable evaluation because the condition was slight 
and involved a nonexposed surface, namely the veteran's feet.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA medical records in developing the veteran's 
claim.  The veteran was scheduled for a travel board hearing 
at the RO in November 2003 and he failed to appear.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2004).  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a compensable disability rating for tinea 
pedis and onychomycosis of the feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



